Citation Nr: 1311431	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include anxiety and major depressive disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied the Veteran's claim of entitlement to service connection for depressive disorder claimed as nervous condition, stress, sadness and lack of sleep.  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

As noted above, in the June 2007 rating decision, the RO denied service connection for depressive disorder claimed as nervous condition, stress, sadness and lack of sleep.  Nevertheless, given the evidence of record (including diagnoses of depression and anxiety) the Board has expanded the claim to one for service connection for any psychiatric disability, to characterized appeal as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2012, the Board denied the Veteran's petitions to reopen his claims of entitlement to service connection for bronchial asthma and a right upper extremity nerve condition.  The Veteran's claim for an acquired psychiatric disability to include anxiety and major depressive disorder was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claim(s) (as reflected in a January 2013 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

The Board notes that, pursuant to his request for a Board hearing, the Veteran was scheduled for a video-conference hearing on March 18, 2010, at the RO.  Although the hearing notification letter was not returned by the United States Postal service as undeliverable, the Veteran failed to appear for the scheduled hearing, and has not requested rescheduling of the hearing.  Accordingly, his Board hearing request is deemed withdrawn.  See 38 C.F.R.§ 20.702 (d) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in August 2012 to obtain a medical opinion.  A potential issue in this case concerns whether the Veteran demonstrated a nervous disability prior to service, although such a disorder was not noted on his entrance examination.  In such a situation, the applicable legal standard is whether there is clear and unmistakable evidence that such disorder existed prior to service and, if so, whether there is clear and unmistakable evidence that such disorder was not aggravated during active service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003).

In November 2012, a VA examiner checked a standardized response indicating that a nervous disorder clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated during service beyond the normal progress of the disorder.  However, in providing a rationale, the examiner opined that the evidence suggested that "it is less likely than not" that military service aggravated a mental disorder beyond the normal progress of the disorder.  The use of two standards does not comply with the Board's remand instructions or the requirements of 38 U.S.C.A. § 1111.  As such, the Board must remand the examination report for clarification.


Accordingly, the case is REMANDED for the following action:

1.  Return the November 2012 examination report to Dr. T.L.M. for an addendum opinion.  Request the physician to clarify the conflict in his opinion regarding whether a pre-existing nervous disorder was clearly and unmistakably not aggravated during service beyond the normal progress of disorder.

If Dr. T.L.M. is not available for an addendum opinion, send the claims folder to another similarly qualified physician to address the questions posed in the Board's August 2012 remand.

2.  Thereafter, readjudicate the claim.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

